Citation Nr: 0717891	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1962 to February 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 50 percent, effective July 
8, 2003 (date of claim).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The record reflects that the veteran has an extensive history 
of alcohol and marijuana abuse.  Treatment records from Walla 
Walla VA dated in 2004 show that he was in a chemical 
dependency program and that both chemical dependency and PTSD 
symptoms were addressed.  He was subsequently admitted to 
inpatient psychiatry at VA Puget Sound in May 2004 for 
treatment of PTSD.  Diagnoses during the hospitalization 
included PTSD and alcohol and cannabis dependence.

On July 2004 VA examination, the veteran's extensive history 
of alcoholism was noted.  He reported periods of time when 
was socially withdrawn and spent the day drinking at home.  
He reported visual hallucinations.  He had not been employed 
for over a year and was homeless.  It was noted that he spent 
April 2004 in an alcoholism treatment program at Walla-Walla; 
however he had resumed drinking.  He admitted he smoked 
marijuana five days prior to the examination.  The examiner's 
assessment was that the veteran had a very extensive history 
of alcoholism that began before his military service.  
Regarding the veteran's alcohol use/abuse, the examiner 
stated:

Drinking has taken on a life of its own in recent years.  At 
this point, the veteran is literally drinking himself to 
death.   . .  I would consider alcoholism to be his primary 
diagnosis.

On October 2005 VA examination, the veteran reported that he 
was no longer homeless and was living in subsidized housing.  
He reported that he had been abstinent from alcohol and 
marijuana for 3 weeks.  He complained of chronic sleep 
disturbance.  He stated that he had regular nightmares about 
his Vietnam experiences and was sometimes afraid to sleep in 
his bed, so he sleeps behind the couch.  Vague paranoid 
ideation was noted.  He reported social isolation and crying 
spells.  He indicated that he has been separated from his 
wife since 2003, but that she and their 15 year old daughter 
lived in the same community and provided emotional support.  
He reported that he has been unemployed since 2003 because he 
cannot tolerate the stress.  

The veteran and his representative contend that his most 
recent GAF score of 48 indicates that his disability picture 
more nearly approximates the criteria for a 70 percent 
rating.  In written argument they allege that DSM IV provides 
that a GAF score between 41 and 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting or any serious impairment in social, 
occupational or school functioning).  

The veteran's disability picture remains unsettled.  On his 
most recent (October 2005) examination he reported abstinence 
from drugs and alcohol for only 3 weeks, and it is unclear 
from the examination to what extent his PTSD disability 
picture is clouded by his alcohol/drug abuse, and to what 
extent symptoms of PTSD alone (without the factor of 
alcohol/drug use/abuse) impact on his social and occupational 
functioning ability.  Notably, no compensation shall be paid 
for if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005). Consequently, a 
contemporaneous examination is necessary.  

Finally, the nature of the disability at issue suggests that 
the veteran may be receiving ongoing treatment and/or 
evaluations.  Reports of such treatment are likely to include 
information pertinent to the claim.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
as here, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (and provide any necessary 
releases for) all VA and non-VA health 
care providers that have treated him for 
PTSD from May 2004 to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain 
reports (not already of record) of any VA 
treatment he received for PTSD since May 
2004.

2.  The RO should then arrange for a VA 
psychiatric evaluation to ascertain the 
current severity of the veteran's PTSD.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination (and the RO should also ensure 
that the examiner has a copy of the 
criteria for rating mental disorders 
available for review).  The examiner 
should describe the nature and severity of 
all of the veteran's PTSD symptoms and 
comment on their impact on his 
occupational and social functioning 
ability.  The examiner should report 
findings in detail, and should 
distinguish, to the extent possible, 
between social and industrial impairment 
due to PTSD, and such impairment due to 
any drug or alcohol abuse.  It is 
requested that the examiner assign a GAF 
score for the PTSD, alone, and explain the 
significance of the score.  Findings 
reported should include the presence/or 
absence, and extent, of each of the 
symptoms listed in the schedular criteria 
for ratings above 50 percent (or other 
symptoms of like gravity).  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO should then review the claim, 
to include consideration of the 
possibility of "staged" ratings, if 
indicated.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


